DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 10-19 in the reply filed on July 13, 2022 is acknowledged.  Claim 9 (Group II) has been withdrawn from consideration as to the non-elected invention.
Information Disclosure Statement
The information disclosure statements filed July 13, 2020 and July 21, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the relationship between the battery modules each having multiple battery cells in relation to the battery housing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
According to Fig. 1 the following is shown:

    PNG
    media_image1.png
    662
    784
    media_image1.png
    Greyscale

According to this figure, the a battery module is defined by reference character 12, battery cells are defined by reference character 14 and the battery “enclosure” is defined by reference character 14.   The figure appears to only show what is better seen as a base 16 which supports battery modules 12 rather than an enclosure as component 16 is not shown to effectively enclose the batteries.  The plain meaning of an enclosure or to enclose would be something which surrounds or closes off on all sides (such as a fence or walls).  The Figures fail to sufficiently show the feature of the specification and claims.  Thus raising ambiguity as to whether or not reference character 16 is an enclosure (as worded by the disclosure) or a base (as shown by the figures).  Furthermore, the relationship between the “enclosure 16” and each battery module 14 is not clearly shown as to whether the enclosure encloses each battery module 14 separately or encloses all of the battery modules 14 together.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the respective battery module" in line 4.  There is insufficient antecedent basis for this limitation in the claim as there are plural battery modules in claim 1.  The term “the respective” should be amended to “a respective” at line 4 to overcome this rejection.  In addition, the next recitation of “a respective battery module” at lines 5-6 should then be amended to “the respective”.  Claims 2-6 and 10-19 are dependent upon claim 1 and rejected for the same reasons.
Claim 5 recites the idiomatic phrase “in particular” which is a type of exemplary or preferential language.  Examples and preferences in a claim are indefinite in accordance with MPEP 2173.05(d), incorporated herein. Claim 19 is dependent upon claim 5 and rejected for the same reasons. 
Claim 7 recites the limitation "the respective battery module" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim as there are plural battery modules in claim 7.  The term “the respective” should be amended to “a respective” at line 5 to overcome this rejection.  In addition, the next recitation of “a respective battery module” at lines 6-7 should then be amended to “the respective”.  Claim 8 is dependent upon claim 7 and rejected for the same reasons.
Claim 14 recites the idiomatic phrase “in particular” which is a type of exemplary or preferential language.  Examples and preferences in a claim are indefinite in accordance with MPEP 2173.05(d), incorporated herein.
Claim 15 recites the idiomatic phrase “in particular” which is a type of exemplary or preferential language.  Examples and preferences in a claim are indefinite in accordance with MPEP 2173.05(d), incorporated herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyler et al. (U.S. Patent Application No. 2016/0301117).
	As to claim 7, Tyler discloses a battery comprising a plurality of battery modules, each battery module comprising multiple cells 44, a battery housing 42 at least partially enclosing the battery modules and a temperature control unit (fins extending from base 80) thermally contacted with the battery housing 42 and a thermally conductive cavity filling compound 78 for thermally contacting the battery cells 42 with the temperature control unit (fins extending from base 80), the compound 78 arranged in a cavity between an outside of a given battery module array and an inside of the battery housing 42 and an inside of floor 80 (see Figs. 3-4 for Example).

    PNG
    media_image2.png
    274
    591
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    360
    647
    media_image3.png
    Greyscale

	As to the battery further designed to be moved during insertion of the battery module into the battery housing, this language is held to be intended use relating to the method of assembling the battery.
While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
	As discussed above, the battery of Tyler reasonably anticipates the battery of claim 7 and thus anticipates the claimed battery.
	As to claim 8, the battery cells 42 are prismatic cells. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pryzbylski et al. (DE 102018101543A1) in view of Origuchi et al (U.S. Patent Application No. 2015/0340746)
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
As to claims 1 and 7, Pryzbylski discloses a battery comprising a plurality of battery modules 3 (several battery modules as state in at least para. [0031]), a battery housing 2 (including side walls 7) at least partially enclosing the battery modules 3 and a temperature control unit 4 thermally contacted with the battery housing bottom and a thermally conductive cavity filling compound 5 for thermally contacting the battery modules 3 with the temperature control unit 5, the compound 5 arranged in a cavity between an outside of a given battery module 3 and an inside of the battery housing 2/7 (see Figs. 1 and 2A-2B for Example).
Pryzbylski then teaches that an ultrasonic actuator 6 (motorize shaker) is employed to shake the assembly so as to uniformly distribute the thermally conductive filling compound 5 (abstract, paras. [0031]-[0043]).  In essence, Pryzbylski teaches of a remarkably similar battery system, having both a temperature control unit and thermally conductive cavity filling compound which is the subjected to motorized shaking to improve distribution of the compound in the assembly.  In the embodiment in Fig. 1, the ultrasonic actuator 6 is further connected to a thrust bearing 9, the combination of which defines a machine that supplies motive power to the thixotropic paste, thus motorized.
As to claim 4, the cavity filling compound is a thixotropic fluid (abstract and para. [0011]).
As to claims 5 and 15, the battery modules 3 are substantially surrounded by the compound 5, therefore immersed (Fig. 1, para. [0018]).
As to claims 6 and 18-19, Pryzbylski teaches that the thermally conductive is applied via either manual application (roller, squeegee, spatula) or automatic application (applicator head dosing the material or spray or screen printing).  Such methods would encompass applying at least one strand or blob of the paste to the surfaces where the paste resides, including the inside surface of the housing and, upon manual manipulation of the paste, flattening or smearing of the past (paras. [0018], [0023], [0024], [0025]).  The paste is applied before battery insertion (para. [0032] for example).
Pryzbylski is silent regarding the number of cells in the battery modules (claims 1 and 7) or the shape of the cells (claim 8).
As to the number of cells in the battery modules being a plurality of cells in each (claims 1 and 7):
	Pryzbylski does teach that the battery comprises several battery modules.  In addition, Pryzbylski teaches that the invention is directed to battery carriers accommodating battery modules of electric vehicles (para. [0002]).
	It is highly conventional in the art to configure battery modules to include plural battery cells in each module as to provide a sufficient power output from a battery source for an electric vehicle (see Origuchi, figures and para. [0009]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to design the battery modules of Pryzbylski to have plural battery cells in each module as was conventionally known in the art (Origuchi) and such would have provided for a battery having sufficient power output to meet the load demand, such as for higher voltage loads including electric vehicles.
As to the shape of the cells being round cells and/or prismatic cells (claim 8):
Prismatic and round cells are also highly conventional battery shapes in the art.  Given the disclosure of Pryzbylski the application of the battery therein is to the electric vehicle art which has been conventionally known to employ arrays of prismatic and/or cylindrical (round) cells in such applications.  Furthermore Origuchi shows an array of battery modules 30 having an array of square or prismatic cells 50 therein.  The shape of the housing for the battery module of Origuchi is termed parallelepiped (para. [0049]).  , which would be understood by one of ordinary skill in the art to be prismatic.  
As there is nothing critical to the particular shape of the batteries, and as cylindrical and prismatic batteries used in battery modules for powering systems including electric vehicle systems have long since been conventional, it would have been well within the skill of the ordinary worker in the art at the time the claimed invention was made to employ such cell shapes as desired.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).
Allowable Subject Matter
Claims 2, 3, 10 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	With respect to claim 2 (and claims 10, 11, 13 and 16, dependent upon claim 2): none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the method therein wherein during the insertion, the respective battery module is at least temporarily moved by means of the shaking movement in relation to the battery housing and the battery housing is held stationary.
Pryzbylski neither teaches nor suggests the relative movement of the battery module in relation to the stational battery housing during insertion of the battery module which provides for vibration (from the temporarily vibrated battery module) to the paste to distribute the thermal compound via the vibrating battery module.  Rather Pryzbylski achieves vibration from the ultrasonic actuator therein.
b.	With respect to claim 3 (and claims 12, 14 and 17, dependent upon claim 3): none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the method therein wherein the battery housing is arranged on a shaking table and is moved by means of the shaking movement during insertion, wherein the respective battery module is only moved along the insertion direction for insertion.
Pryzbylski neither teaches nor suggests providing a shaking table and moving the battery housing via the shaking movement during insertion where the respective battery module is only moved along the insertion direction (e.g., the battery housing is subjected to shaking while the battery is moved only in the insertion direction).  In this case, again vibration of the thermal compound of the invention of claim 3 is achieved by the relative movement recited therein.  Pryzbylski achieves vibration from the ultrasonic actuator therein and not from the presence of a shaking table which shakes the battery housing during insertion of the battery module, wherein the battery module is further only moved along the insertion direction for the insertion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2017/0346143 discloses a battery module with heat exchange.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725